306 N.Y. 668 (1953)
Gilbert Adrian, Respondent,
v.
Irving Unterman et al., Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Submitted November 23, 1953.
Decided December 3, 1953
John B. Doyle for motion.
Archibald Palmer opposed.
Motion denied. Appellants directed to serve brief, if any, on or before December 28, 1953. Case set down for argument during second week of January, 1954, session of the Court of Appeals. (See County of Erie v. Continental Cas. Co., 295 N.Y. 690.)